PER CURIAM.
The award of an attorney’s fee to claimant’s counsel is REVERSED because there was no outstanding contest of compensability at the time the services were rendered, that having previously been finally determined by the deputy’s prior order finding the accident compensable and awarding counsel a fee. Section 440.34(2)(c), Florida Statutes (1979). No other ground for awarding a fee was urged to the deputy. Contrast Florida Erection Services, Inc. v. McDonald, 395 So.2d 203 (Fla. 1st DCA 1981).
ROBERT P. SMITH, Jr., C. J., and McCORD and BOOTH, JJ., concur.